Exhibit 10.37

DEVELOPMENT AND LICENSE AGREEMENT

by and between

WYETH,

acting through its

WYETH CONSUMER HEALTHCARE DIVISION

and

SCOLR PHARMA, INC.

December 21, 2005

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

DEFINITIONS.

   1 2.   

TRANSFER OF TECHNOLOGY.

   9 3.   

LICENSES.

   10 4.   

RESEARCH AND DEVELOPMENT.

   12 5.   

MANUFACTURING AND COMMERCIALIZATION OF PRODUCTS; REGULATORY MATTERS.

   15 6.   

PAYMENTS.

   17 7.   

INTELLECTUAL PROPERTY.

   24 8.   

CONFIDENTIALITY.

   30 9.   

REPRESENTATIONS AND WARRANTIES.

   32 10.   

GOVERNMENT APPROVALS; TERM AND TERMINATION.

   34 11.   

INDEMNIFICATION AND INSURANCE.

   39 12.   

MISCELLANEOUS.

   41

 

Page i



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

This Development and License Agreement (the “Agreement”) is entered into this
21st day of December 2005 (the “Execution Date”), by and between Wyeth, together
with its Affiliates (as defined below), acting through its Wyeth Consumer
Healthcare Division, a corporation organized and existing under the laws of the
State of Delaware and having a place of business at Five Giralda Farms, Madison,
New Jersey 07940 U.S.A. (collectively, “Wyeth”) and SCOLR Pharma, Inc., a
corporation organized and existing under the laws of the State of Delaware and
having a place of business at 3625 132nd Avenue SE, Suite 300, Bellevue,
Washington 98006 U.S.A. (“SCOLR”). Wyeth and SCOLR may each be referred to
herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Wyeth is engaged in the research, development and commercialization of
pharmaceutical products;

WHEREAS, SCOLR owns the exclusive rights to certain controlled delivery
technology for pharmaceutical products; and

WHEREAS, Wyeth desires to obtain and SCOLR desires to grant to Wyeth an
exclusive license for such technology on the terms set forth below.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1. DEFINITIONS.

 

  1.1 Additional License Opportunity. “Additional License Opportunity” shall
mean an opportunity to enter into a license under any Patent Rights and Know-How
Controlled by SCOLR, other than the Licensed Technology, relating to the
modification of the duration of the activity or effectiveness of active
pharmaceutical ingredients with respect to any product containing ibuprofen or
any enantiomer or salt thereof, either alone or in combination with one or more
other active ingredients.

 

  1.2 Affiliate(s). “Affiliate(s)” shall mean, with respect to any person or
entity, any other person or entity that controls, is controlled by or is under
common control with such person or entity. A person or entity shall be regarded
as in control of another entity if it owns or controls at least fifty percent
(50%) of the equity securities of the subject entity entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
for the election of the corresponding managing authority), provided, however,
that the term “Affiliate” shall not include subsidiaries or other entities in
which a Party or its Affiliates owns a majority of the ordinary voting power
necessary to elect a majority of the board of directors or other governing
board, but is restricted from electing such majority by contract or otherwise,
until such time as such restrictions are no longer in effect.

 

Page 1



--------------------------------------------------------------------------------

  1.3 ALO. “ALO” shall have the meaning set forth in Section 3.3.

 

  1.4 CDT. “CDT” shall mean the technology Controlled by SCOLR relating to
(a) compositions, compounds, ingredients or formulations of drugs characterized
by or causing extended release delivery of a therapeutically effective amount of
active pharmaceutical ingredient or (b) manufacturing or delivery technologies
that enhance the profile of a drug to deliver an extended release of a
therapeutically effective amount of drug, or both.

 

  1.5 Combination Product. “Combination Product” shall mean any pharmaceutical
product that consists of any combination of the Product sold together with
another pharmaceutical product for a single invoiced price. For the avoidance of
doubt, Product that contains a combination of ibuprofen or any enantiomer or
salt thereof and one or more other active ingredients in a single tablet,
caplet, capsule or similar unit shall not be a Combination Product unless that
Product is sold together with another pharmaceutical product for a single
invoiced price.

 

  1.6 Commercialization. “Commercialization” shall mean any and all activities
of using, importing, exporting, marketing, promoting, distributing, offering for
sale and selling a Product. When used as a verb, “Commercialize” shall mean to
engage in Commercialization.

 

  1.7 Commercially Reasonable Efforts. “Commercially Reasonable Efforts” shall
mean [***]

 

  1.8 Confidential Information. “Confidential Information” shall mean with
respect to each Party, non-public proprietary data or information that belong in
whole or in part to such Party or its Affiliates or information designated as
Confidential Information of such Party hereunder or both of the foregoing.

 

  1.9 Control or Controlled. “Control” or “Controlled” shall mean with respect
to any (a) item of information, including, without limitation, Know-How, or
(b) intellectual property right, the possession (whether by ownership or
license, other than pursuant to this Agreement) by a Party of the ability to
grant to the other Party access or a license as provided herein under such item
or right without violating the terms of any agreement or other arrangements with
any Third Party.

 

  1.10 Copyright. “Copyright” shall mean any copyright Controlled by Wyeth,
which copyright pertains to the promotional materials and literature utilized by
Wyeth in connection with the Commercialization of Products in the Territory.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 2



--------------------------------------------------------------------------------

  1.11 Development. “Development” shall mean, on a country-by-country basis, all
activities performed by or on behalf of Wyeth with respect to a Product from the
effective date of an IND for such Product until Regulatory Approval of such
Product is obtained in such country for the indication under study. When used as
a verb, “Develop” shall mean to engage in Development.

 

  1.12 Development Program. “Development Program” shall mean any one or all of
the Initial Development Programs (which shall have the meaning set forth in
Section 4.2), an Additional Development Program (which shall have the meaning
set forth in Section 4.2) or an Additional Prescription Development Program
(which shall have the meaning set forth in Section 4.2), as the context
requires.

 

  1.13 Diligence Cure Period. “Diligence Cure Period” shall have the meaning set
forth in Section 4.1.

 

  1.14 Execution Date. “Execution Date” shall have the meaning set forth in the
preamble to this Agreement.

 

  1.15 FDA. “FDA” shall mean the United States Food and Drug Administration or
any successor agency thereto.

 

  1.16 FD&C Act. “FD&C Act” shall mean the United States Federal Food, Drug, and
Cosmetic Act, as amended, and the rules and regulations promulgated thereunder.

 

  1.17 First Commercial Sale. “First Commercial Sale” shall mean, with respect
to any Licensed Product and any country of the world, the first sale of such
Licensed Product under this Agreement to a Third Party in such country, after
such Licensed Product has been granted Regulatory Approval by the competent
Regulatory Authorities in such country.

 

  1.18 HSR Act. “HSR Act” shall mean the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder (16 C.F.R. §§ 801.1 et seq.), and any similar, applicable law,
statute, rule or regulation of a non-U.S. jurisdiction.

 

  1.19 HSR Filing. “HSR Filing” shall mean filings by Wyeth and SCOLR with the
United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in this Agreement, together with all required
documentary attachments thereto, and any similar filing that must be made in a
non-U.S. jurisdiction.

 

  1.20 HSR Clearance Date. “HSR Clearance Date” shall mean the earliest date on
which the Parties have actual knowledge that all applicable waiting periods
under the HSR Act with respect to the transactions contemplated hereunder have
expired or have been terminated.

 

Page 3



--------------------------------------------------------------------------------

  1.21 Improvements. “Improvements” shall mean any modification, enhancement or
refinement, whether patentable or not and whether made by SCOLR alone or jointly
with Wyeth, to any Product, the SCOLR Patent Rights, the SCOLR Know-How, the
Joint Patent Rights or Joint Know-How or the Manufacture or use of any of the
foregoing.

 

  1.22 IND. “IND” shall mean an Investigational New Drug Application, as defined
in the FD&C Act, that is required to be filed with the FDA before beginning
clinical testing of a Product in human subjects, or an equivalent foreign
filing.

 

  1.23 Joint Know-How. “Joint Know-How” shall mean any Know-How that is jointly
owned by the Parties pursuant to Section 7.1.

 

  1.24 Joint Patent Rights. “Joint Patent Rights” shall mean those Patent Rights
that are jointly owned by the Parties pursuant to Section 7.1.

 

  1.25 Know-How. “Know-How” shall mean inventions, discoveries, improvements,
adaptations, enhancements, data, results, information, processes, methods,
techniques, materials, technology, results or other proprietary know-how,
whether or not patentable.

 

  1.26 Licensed Product. “Licensed Product” Shall Mean Any Product That
(a) Contains Ibuprofen Or Any Enantiomer Or Salt Thereof, Either Alone Or In
Combination With One Or More Other Active Ingredients; (b) Comprises Or Is
Manufactured Using Cdt; And (c) Meets The Release Profile. “initial Licensed
Product” Shall Mean The Licensed Product Identified On Exhibit 1.26 Attached
Hereto And “additional Licensed Product” Shall Mean Any Licensed Product Other
Than The Initial Licensed Product.

 

  1.27 License Effective Date. “License Effective Date” shall mean the later to
occur of (a) the determination made by Wyeth that a notification of this
Agreement is not required to be made under the HSR Act, and (b) if notification
of this Agreement is required to be made under the HSR Act, the HSR Clearance
Date.

 

  1.28 Licensed Technology. “Licensed Technology” shall mean the SCOLR Know-How,
the SCOLR Patent Rights, Improvements and SCOLR’s interest in the Joint Patent
Rights and Joint Know-How.

 

  1.29 Major Market Country. “Major Market Country” shall mean (i) the United
States, (ii) France, (iii) Canada, (iv) Australia, (v) the United Kingdom,
(vi) Germany, (vii) Colombia, (viii) Mexico, (ix) The Netherlands, and
(x) China.

 

  1.30 Manufacture, Manufactured or Manufacturing. “Manufacture”, “Manufactured”
or “Manufacturing” shall mean all activities undertaken by or on behalf of Wyeth
or its Affiliates or sublicensees that are involved in the production of a
Product.

 

Page 4



--------------------------------------------------------------------------------

  1.31 Market Exclusivity. “Market Exclusivity” shall mean, with respect to each
Licensed Product, the period of time during which there is no product, including
without limitation any generic product, containing ibuprofen or any enantiomer
or salt thereof with the same or substantially the same dosage regimen and
ibuprofen content as such Licensed Product and incorporating controlled delivery
or timed-release technology being sold by a Third Party other than a sublicensee
or distributor of Wyeth, which product could reasonably be expected to be sold
for use in the treatment of any indication for which such Licensed Product is
approved by a Regulatory Authority.

 

  1.32 Net Sales. “Net Sales” shall mean the gross amounts charged for sales of
Licensed Products (on which payments are due under this Agreement) by Wyeth or
its sublicensees, as appropriate, to Third Parties, less the sum of (a) and
(b) where (a) is a provision, determined under Generally Accepted Accounting
Principles in the United States, for (i) trade, cash and quantity discounts or
trade or consumer rebates, service allowances and broker’s or agent’s
commissions, if any, actually allowed or paid, (ii) credits or allowances
actually given or made for rejection or return of, previously sold Licensed
Products or for retroactive price reductions (including Medicaid, managed care
and similar types of rebates), (iii) taxes, duties or other governmental charges
levied on or measured by the billing amount (excluding income and franchise
taxes), as adjusted for rebates and refunds, (iv) credits or allowances actually
given or made for wastage replacement, and (v) charges actually incurred for
packing, freight, and shipping from Wyeth’s or its sublicensees’ distribution
center and insurance directly related to such packing, freight, and shipping of
such Licensed Product and (b) is a periodic adjustment (positive or negative, as
applicable) of the provision (a) to reflect amounts actually incurred for (i),
(ii), (iii), (iv), and (v). In the case of any sale of Licensed Products for
consideration other than cash, such as barter or counter trade, Net Sales shall
be calculated on the fair market value of the consideration received.
Notwithstanding the foregoing, if a Licensed Product is a Combination Product,
the calculation of “Net Sales” from such Combination Product in a country shall
be determined by multiplying the actual Net Sales in such country of such
Combination Product, calculated as set forth above, by the fraction A/(A+B),
where: A is the invoice price, in such country, of the Licensed Product
contained in the Combination Product, if sold separately in such country, by
Wyeth or its sublicensees, as applicable, and B is the invoice price, in such
country, of any other active component or components in the Combination Product
if sold separately, in such country, by Wyeth or its sublicensees, as
applicable.

In the event that Wyeth or its sublicensees, as applicable, separately sell the
Licensed Product contained in the Combination Product in a country, but do not
separately sell all of the other active components in the Combination Product in
such country, the calculation of “Net Sales” from such Combination Product in
such country shall be determined by multiplying the actual Net Sales in such
country of such Combination Product, calculated as set forth above, by the
fraction A/C, where: A is Wyeth’s or its sublicensees, as applicable, average

 

Page 5



--------------------------------------------------------------------------------

wholesale price, in such country, of the Licensed Product contained in such
Combination Product and sold separately by Wyeth or its sublicensees, as
applicable, and C is the average wholesale price, in such country, of the
Combination Product sold in such country by Wyeth or its sublicensees, as
applicable.

In the event that Wyeth or its sublicensees, as applicable, do not separately
sell the Licensed Product contained in the Combination Product in a country, the
calculation of “Net Sales” from such Combination Product in such country shall
be determined by multiplying the actual Net Sales, in such country of such
Combination Product, calculated as set forth above, by the fraction D/(D+E),
where D is the number of Licensed Products in such Combination Product and E is
the number of other active components in the Combination Product, provided that,
in no event shall the fraction D/(D+E) be less than  1/2.

If a Licensed Product is sold as part of a bundle of distinct products (i.e.,
not (i) packaged together with another product or (ii) in a Combination Product
form alone) the Net Sales for such Licensed Product shall be based on the
discounted unit price of such Licensed Product Net Sales, which discounted unit
price shall be proportional to the total discount provided for the entire bundle
(e.g., if the price for the bundle of product is twenty percent (20%) less than
the price that would be charged by Wyeth or its sublicensees for the same group
of products if sold separately, based on the average unit price of such products
when sold separately in such country, then the discounted unit price
attributable to the Licensed Product when sold as part of such bundle would be
eighty percent (80%) of the average unit price of the Licensed Product when sold
separately in such country by Wyeth or its sublicenses).

Notwithstanding the foregoing, Net Sales shall not include any consideration
received by Wyeth or its sublicensees in respect of (i) the sale, use or other
disposition of a Licensed Product in a country as part of a clinical trial prior
to the receipt of all Regulatory Approvals required to commence commercial sales
of such Licensed Product in such country or (ii) the use or disposition of a
Licensed Product in a country as free goods or samples.

 

  1.33 Paragraph IV Certification. “Paragraph IV Certification” shall have the
meaning set forth in Section 7.2.4.

 

  1.34 Patent Rights. “Patent Rights” shall mean any and all U.S. and foreign
(a) patents, (b) pending patent applications, including, without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all patents granted thereon, and (c) all
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including, without
limitation, supplementary protection certificates or the equivalent thereof.

 

Page 6



--------------------------------------------------------------------------------

  1.35 Pilot Study/FDA Meeting Milestone. “Pilot Study/FDA Meeting Milestone”
shall have the meaning set forth in Section 6.2.1.

 

  1.36 Product. “Product” Shall Mean Any Product That (a) Contains Ibuprofen Or
Any Enantiomer Or Salt Thereof, Either Alone Or In Combination With One Or More
Other Active Ingredients; And (b) Comprises Or Is Manufactured Using Cdt.

 

  1.37 Regulatory Approval. “Regulatory Approval” shall mean the technical,
medical and scientific licenses, registrations, authorizations and approvals
(including, without limitation, approvals of New Drug Applications (“NDAs”),
investigational new drug applications (“INDs”), supplements and amendments, pre-
and post- approvals, pricing approvals, and labeling approvals) of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, necessary for the commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export and sale of Licensed Product(s) in a regulatory jurisdiction. If an
explicit regulatory approval as defined above is not required, then “Regulatory
Approval” shall mean all the regulatory requirements to permit the above cited
activities must be met, as confirmed by Wyeth through review of the related data
and documentation. For the sake of clarity, Regulatory Approval shall not be
deemed to have been obtained in a country until any applicable governmental
pricing and governmental reimbursement approvals have also been obtained in such
country.

 

  1.38 Regulatory Approval Application. “Regulatory Approval Application” shall
mean an application submitted to the appropriate Regulatory Authority seeking
Regulatory Approval of a Product for use in one or more therapeutic indications
in a regulatory jurisdiction within the Territory, including with out limitation
an IND application or similar filing.

 

  1.39 Regulatory Authority. “Regulatory Authority” shall mean any national
(e.g., the FDA), supra-national (e.g., the European Commission, the Council of
the European Union, or the European Medicines Agency), regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity in each country of the world involved in the granting of Regulatory
Approval for the Product.

 

  1.40 Release Profile. “Release Profile” shall mean for the Initial Licensed
Product the release profile set forth on Exhibit 1.40 attached hereto and for
each Additional Licensed Product the release profile set forth in the
Development Plan for such Additional Licensed Product.

 

  1.41 Research. “Research” shall mean those discovery and preclinical
activities undertaken by or on behalf of Wyeth or its Affiliates with respect to
a Product prior to the Development of such Product, including, without
limitation, medicinal chemistry, pharmacology, preclinical toxicology, and
formulation of such Product. When used as a verb “Research” shall mean to engage
in Research.

 

Page 7



--------------------------------------------------------------------------------

  1.42 RFN Notice. “RFN Notice” shall have the meaning set forth in Section 3.3.

 

  1.43 Royalty Period. “Royalty Period” shall mean the period of time beginning
on the License Effective Date and, on a Licensed Product-by-Licensed Product and
country-by-country basis, extending until the earlier of (a) the termination of
this Agreement, pursuant to Article 10 hereof, either in its entirety or with
respect to such Licensed Product in such country, and (b) the twenty (20) year
anniversary of the First Commercial Sale of such Licensed Product in such
country.

 

  1.44 SCOLR Know-How. “SCOLR Know-How” shall mean all Know-How Controlled by
SCOLR as of the Execution Date or that comes under the Control of SCOLR during
the term of the Agreement relating to CDT, including, without limitation, all
data, results or other Know-How arising from or invented, created or made in the
course of the Development Program and all other data, results, studies, clinical
trials and other similar items relating to the Products and all of the foregoing
submitted to any Regulatory Authority, and also including, without limitation,
any joint interest of SCOLR in any of the foregoing, but excluding any of the
foregoing that is or becomes generally available to the public without cost or
license.

 

  1.45 SCOLR Patent. “SCOLR Patent” shall mean any patent or patent application
listed on Exhibit 1.45 and any patent granted on any such application.

 

  1.46 SCOLR Patent Rights. “SCOLR Patent Rights” shall mean any and all Patent
Rights claiming or relating to CDT or SCOLR Know-How, which Patent Rights are
Controlled by SCOLR as of the Execution Date or that come under the Control of
SCOLR during the term of the Agreement, including, without limitation, the SCOLR
Patents, and also including, without limitation, any joint interest of SCOLR in
any of the foregoing other than the Joint Patent Rights.

 

  1.47 SCOLR Trademarks and Copyrights. “SCOLR Trademarks and Copyrights” shall
mean the CDT® mark and any other trademark, service mark or copyright right
Controlled by SCOLR and necessary for Wyeth to meet its obligation under
Section 7.3 hereof or any other provision of this Agreement.

 

  1.48 Territory. “Territory” shall mean the entire world.

 

  1.49 Third Part(y/ies). “Third Part(y/ies)” shall mean any person(s) or
entit(y/ies) other than Wyeth, SCOLR or their respective Affiliates.

 

  1.50 Trademark. “Trademark” shall mean those trademarks and service marks used
in connection with the Commercialization of any Product by Wyeth hereunder.

 

  1.51

Valid Claim. “Valid Claim” shall mean a claim that (a) in the case of any
unexpired United States or foreign patent, shall not have been donated to the
public, disclaimed, nor held invalid or unenforceable by a court or government
agency of competent jurisdiction in an unappealed or unappealable decision, or
(b) in the case of any United States or foreign patent application, (i) shall
not have

 

Page 8



--------------------------------------------------------------------------------

 

been cancelled, withdrawn or abandoned, without being refiled in another
application in the applicable jurisdiction, (ii) shall not have been finally
rejected by an administrative agency or other governmental action from which no
appeal can be taken and (iii) shall not have been pending for more than five
(5) years, and in either case which claim (if issued) would be infringed by the
sale of any Licensed Product. For purposes of this definition, the time period
for which a claim is pending shall begin on the priority date for such claim and
shall continue until such claim is either issued or is no longer deemed to be a
Valid Claim in accordance with the preceding sentence regardless of whether such
claim is amended or refiled in another application in the applicable
jurisdiction. If a claim of a patent application that ceased to be a Valid Claim
under (b) due to the passage of time later issues as part of a patent described
within (a) then it shall again be considered to be a Valid Claim effective as of
the issuance of such patent.

 

2. TRANSFER OF TECHNOLOGY.

 

  2.1 Technology Transfer.

 

  2.1.1 Initial Technology Transfer. Within thirty (30) days after the License
Effective Date, SCOLR shall provide Wyeth with tangible embodiments of the
Licensed Technology to the extent practicable for Wyeth’s and its sublicensees’
and subcontrators’ use in the Research, Development, Manufacturing and
Commercialization of Products under this Agreement, as more fully described in
Exhibit 2.1.1.

 

  2.1.2 Additional Technology Transfer. At Wyeth’s request from time to time,
SCOLR shall provide full technical assistance to Wyeth and shall provide Wyeth
with any additional documentation or information deemed necessary or desirable
by Wyeth to transfer the Licensed Technology to Wyeth, including without
limitation, assistance, documentation and information relating to process and
manufacturing technology, analytical methods, scale up, and process and
equipment validation. SCOLR shall provide up to [***] per employee-hour plus
reasonable travel and other reasonable, related expenses approved by Wyeth in
writing in advance, for a total reimbursement not to exceed [***] in the
aggregate unless approved by Wyeth in writing in advance. All travel by SCOLR
representatives must be in accordance with Wyeth’s travel and entertainment
policies as in effect from time to time.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 9



--------------------------------------------------------------------------------

3. LICENSES.

 

  3.1 License Grants.

 

  3.1.1 Exclusive License to Wyeth. SCOLR, effective as of the License Effective
Date, hereby grants to Wyeth an exclusive (exclusive even as to SCOLR) license,
with the right to grant sublicenses, under the Licensed Technology to Research,
Develop, formulate, use, have used, Manufacture, make, have made, offer for
sale, sell, have sold, import and otherwise Commercialize Products in the
Territory. Wyeth shall notify SCOLR of any sublicenses granted by Wyeth pursuant
to this Section 3.1.1 periodically.

 

  3.1.2 Non-Exclusive License to Wyeth. SCOLR, effective as of the License
Effective Date, hereby grants to Wyeth a nonexclusive license under any Patent
Rights and Know-How that (i) are not included in the Licensed Technology,
(ii) are Controlled by SCOLR as of the License Effective Date or come into the
Control of SCOLR during the term of this Agreement and (iii) but for the license
granted under this Section 3.1.2 would be infringed by the exercise of any of
the rights or licenses granted to Wyeth under Section 3.1.1 hereof, with the
right to grant sublicenses, to Research, Develop, formulate, use, have used,
Manufacture, make, have made, offer for sale, sell, have sold, import and
otherwise Commercialize Products in the Territory. Wyeth shall notify SCOLR of
any sublicenses granted by Wyeth pursuant to this Section 3.1.2 periodically.

 

  3.1.3 Grant Back to SCOLR. Wyeth, effective as of the License Effective Date,
hereby grants to SCOLR a limited, non-exclusive, non-transferable sublicense
under the Licensed Technology for the sole purpose of permitting SCOLR to
perform its Licensed Product Development obligations described in this
Agreement.

 

  3.1.4 Retention of Rights. Wyeth acknowledges that SCOLR shall retain the
right to use and have used the SCOLR Know-How and the SCOLR Patent Rights in
connection with products other than Products.

 

  3.2 Right of Reference. SCOLR hereby grants to Wyeth an exclusive “Right of
Reference,” as that term or any similar term is defined in 21 C.F.R. § 314.3(b)
or any foreign counterpart to such regulation, to and an exclusive right to use
Product related pre-clinical, clinical, manufacturing and technical data and
results, and related regulatory documents Controlled by SCOLR, including without
limitation all data and results from any Development Program, and SCOLR shall
provide a signed statement to this effect, if requested by Wyeth, in accordance
with 21 C.F.R. § 314.50(g)(3) or any foreign counterpart to such regulation.

 

  3.3

Right of First Negotiation. If at any time during the term of this Agreement
SCOLR proposes or intends to enter into any Additional License Opportunity with
any Third Party, or if SCOLR receives any proposal or indication of interest
from a Third Party with respect to any Additional License Opportunity that

 

Page 10



--------------------------------------------------------------------------------

 

SCOLR intends to pursue (an “ALO”), SCOLR shall provide written notice to Wyeth
of such proposal or intent, along with reasonable details regarding such
Additional License Opportunity (such notice from SCOLR to Wyeth referred to as a
“RFN Notice”). SCOLR hereby grants to Wyeth a right of first negotiation with
respect to each ALO. With respect to each ALO, during the period of [***] from
the date of the relevant RFN Notice, SCOLR shall provide to Wyeth all
information reasonably requested by Wyeth with respect to such ALO and Wyeth
shall inform SCOLR whether Wyeth desires to negotiate an agreement between SCOLR
and Wyeth relating to such ALO. If Wyeth notifies SCOLR that it desires to
negotiate an agreement between SCOLR and Wyeth relating to an ALO, SCOLR and
Wyeth shall in good faith negotiate transaction terms and conditions and an
agreement relating to the relevant Additional License Opportunity during the
[***] period (or such longer period as may be agreed to by Wyeth and SCOLR)
following the date of the notice by Wyeth referred to in clause (a) or
(b) above, and during such period SCOLR and its directors, officers,
representatives and agents shall discontinue all, and shall not initiate,
encourage or engage in any, discussions with any Third Party with respect to
such Additional License Opportunity. If Wyeth and SCOLR do not execute an
agreement with respect to such Additional License Opportunity despite their good
faith efforts to do so in the period of time referred to in the preceding
sentence, SCOLR shall be free to enter into an agreement, within [***] after the
discontinuation of negotiations between SCOLR and Wyeth, for such Additional
License Opportunity with one or more Third Parties on terms no less favorable to
SCOLR than the terms last offered by SCOLR to Wyeth. In order to keep Wyeth
fully informed of potential Additional License Opportunities, SCOLR shall notify
Wyeth promptly after becoming aware of any invention, development, license or
acquisition that could be the subject of an Additional License Opportunity. In
addition to the foregoing, from time to time, SCOLR shall disclose any new
technology relating to the modification of the duration of the activity or
effectiveness of active pharmaceutical ingredients suitable for use with any
product containing ibuprofen or any enantiomer or salt thereof, either alone or
in combination with one or more of the active ingredients, that SCOLR Controls
and, if requested by Wyeth, negotiate in good faith with Wyeth the license
rights with respect thereto.

 

  3.4 Exclusivity. During the Term of this Agreement, SCOLR shall not, and shall
not authorize or grant any rights or licenses to any Third Party to, research,
develop, manufacture or commercialize any product, whether over-the-counter or
prescription, that contains ibuprofen or any enantiomer or salt thereof, either
alone or in combination with one or more other active ingredients, including
without limitation any product that contains an amount of active ingredient(s)
that is different from the amount contained in a particular Product. For the
avoidance of doubt, the Parties acknowledge and agree that this Agreement
confers upon Wyeth exclusive rights under the license grants contained above to
both prescription and over the counter Products, and SCOLR shall not grant to
any Third Party any rights with respect to products the development,
manufacture, sale, importation or use of which would violate or conflict with
the exclusive rights granted to Wyeth hereunder.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 11



--------------------------------------------------------------------------------

4. RESEARCH AND DEVELOPMENT.

 

  4.1 Conduct of Research and Development Activities. Subject to Section 4.2,
Wyeth shall have the sole authority and responsibility with respect to the
Research and Development of Products and shall use Commercially Reasonable
Efforts to Research and Develop at least one (1) Licensed Product for purposes
of seeking Regulatory Approval for the Commercialization of such Licensed
Product in one or more countries in the Territory, either itself or through
Third Parties. If Wyeth fails to use such Commercially Reasonable Efforts as set
forth in the preceding sentence, SCOLR shall send written notice of such failure
to Wyeth and if Wyeth does not cure such failure within [***] days after
receiving such notice from SCOLR (the “Diligence Cure Period”), SCOLR shall have
the right, exercisable during the [***] day period following the end of the
Diligence Cure Period, to convert the exclusive licenses granted to Wyeth under
Section 3.1 to semi-exclusive licenses (i.e., SCOLR would be permitted to grant
a license under the Licensed Technology to one other Party to commercialize
time-released ibuprofen). Such conversion to semi-exclusive licenses shall be
SCOLR’s sole and exclusive remedy in the event that Wyeth fails to use
Commercially Reasonable Efforts to Research and Develop at least one
(1) Licensed Product for purposes of seeking Regulatory Approval for the
Commercialization of such Licensed Product in one or more countries in the
Territory. Wyeth shall have no other diligence obligations with respect to the
Research or Development of Products. [***]. Wyeth acknowledges that the
conversion of Wyeth’s rights to semi-exclusive will allow SCOLR to compete with
Wyeth with products that contain ibuprofen or any enantiomer or salt thereof and
comprises or is manufactured using CDT.

 

  4.2 Research and Development Program. Within a reasonable period of time after
the License Effective Date, SCOLR and Wyeth shall establish a coordinated
development program (the “Initial Development Program”) to complete the
formulation and clinical development of the Initial Licensed Products. Exhibit
4.4 sets forth a description of the Initial Development Program for the Initial
Licensed Product, and includes the roles and responsibilities of Wyeth and SCOLR
with respect to Development.

If at any time during the term of this Agreement Wyeth proposes or intends to
commence any Development Program for any Additional Licensed Product (an
“Additional Development Program”), Wyeth shall provide written notice to SCOLR
of such proposal or intent, along with reasonable details regarding such
Additional Development Program (such notice from Wyeth to SCOLR referred to

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 12



--------------------------------------------------------------------------------

as a “Development Notice”). Wyeth hereby grants to SCOLR a right of first
negotiation with respect to each Additional Development Program. With respect to
each Additional Development Program, during the period of [***] months from the
date of the relevant Development Notice, Wyeth shall provide to SCOLR all
information reasonably requested by SCOLR with respect to such Additional
Development Program and SCOLR shall inform Wyeth whether SCOLR desires to
conduct such Additional Development Program with Wyeth. If during such [***]
month period SCOLR notifies Wyeth in writing that it desires to conduct such
Additional Development Program with Wyeth, SCOLR and Wyeth shall in good faith
negotiate the timing and development costs of such Additional Development
Program during the [***] month period (or such longer period as may be agreed to
by Wyeth and SCOLR) following the date of the notice by SCOLR. If Wyeth and
SCOLR do not agree in writing on the timing and development costs of such
Additional Development Program (and add such Additional Development Program to
this Agreement by an amendment in writing) despite their good faith efforts to
do so in the period of time referred to in the preceding sentence, Wyeth shall
be free to either (i) conduct such Additional Development Program itself,
(ii) enter into an agreement with a Third Party to conduct such Additional
Development Program (provided that such Additional Development Program does not
require the disclosure of the SCOLR Know-How to such Third Party) or (iii) with
SCOLR’s prior written consent (which consent may be withheld in SCOLR’s sole
discretion), enter into an agreement with a Third Party to conduct such
Additional Development Program, which agreement may provide for the disclosure
of the Licensed Technology to such Third Party.

In addition, if at any time during the term of this Agreement SCOLR desires for
Wyeth to commence a Development Program for an Additional Licensed Product that
contains a combination of ibuprofen or any enantiomer or salt thereof with one
or more other active ingredients, which combination is not under development by
Wyeth, or has not been developed previously by Wyeth, pursuant to this Agreement
and that SCOLR reasonably and in good faith expects to be approved by Regulatory
Authorities as a prescription product (an “Additional Prescription Development
Program”), SCOLR shall provide written notice thereof to Wyeth (such notice from
SCOLR to Wyeth also referred to as the “Development Notice”). With respect to
each Additional Prescription Development Program, during the period of [***]
from the date of the relevant Development Notice, SCOLR shall provide to Wyeth
all information reasonably requested by Wyeth with respect to such Additional
Prescription Development Program and Wyeth shall inform SCOLR whether Wyeth
desires to conduct such Additional Prescription Development Program for such
Additional Licensed Product. If during such [***] period Wyeth notifies SCOLR in
writing that it desires to conduct such Additional Prescription Development
Program, SCOLR and Wyeth shall in good faith negotiate the timing and
development costs of such Additional Prescription Development Program during the
[***] month period (or such longer period as may be agreed to by Wyeth and
SCOLR) following the date of the notice by Wyeth. If Wyeth and SCOLR do not
agree in writing on the timing and development costs of such Additional

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 13



--------------------------------------------------------------------------------

Prescription Development Program (and add such Additional Prescription
Development Program to this Agreement by an amendment in writing) despite their
good faith efforts to do so in the period of time referred to in the preceding
sentence, SCOLR shall be free to enter into an agreement, within [***] months
after the discontinuation of negotiations between SCOLR and Wyeth, for the
prescription rights to such Additional Licensed Product (the “Prescription
Product”) with one or more Third Parties on terms no less favorable to SCOLR
than the terms last offered by SCOLR to Wyeth and, in such case, Wyeth shall be
deemed to have granted SCOLR a sublicense under the Licensed Technology to
research, develop, formulate, use, have used, manufacture, make, have made,
offer for sale, sell, have sold, import and otherwise commercialize such
Prescription Product.

Each Party shall use its Commercially Reasonable Efforts to carry out its
activities and responsibilities under the Initial Development Program, and any
subsequent Additional Development Program or Additional Prescription Development
Program added to this Agreement by amendment, in a timely manner.

SCOLR shall permit Wyeth to monitor all aspects of the activities conducted by
SCOLR under the Initial Development Program, and any Additional Development
Program or Additional Prescription Development Program added to this Agreement
by amendment, and shall provide Wyeth access to all documents and information
relating to such Development Program. Within sixty (60) days after the
completion of its assigned activities under each Development Program, SCOLR
shall submit to Wyeth a draft report in reasonable detail regarding the data and
results of such activities, and within sixty (60) days after the completion of
its assigned activities under each Development Program, SCOLR shall submit to
Wyeth a final report in reasonable detail regarding the data and results of such
activities.

 

  4.3. Dispute Resolution. In the event of any disagreement between SCOLR and
Wyeth with respect to any matter concerning the Initial Development Program, or
any Additional Development Program or Additional Prescription Development
Program added to this Agreement by amendment, which disagreement the Parties are
unable to resolve despite their good faith efforts to do so, the matter shall be
referred to the heads of research and development of Wyeth Consumer Healthcare
and SCOLR. If these individuals cannot reach agreement on the issue, the matter
shall be referred to the President of Wyeth Consumer Healthcare (or an executive
officer of Wyeth Consumer Healthcare designated by such president) and the Chief
Executive Officer of SCOLR (or an executive officer of SCOLR designated by such
chief executive officer). If these individuals cannot reach agreement on the
issue, then the President of Wyeth Consumer Healthcare (or an executive officer
of Wyeth designated by such president) shall have authority to make the final
decision.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 14



--------------------------------------------------------------------------------

  4.4. Reimbursement. Wyeth shall reimburse SCOLR for the actual costs of
Initial Development Program activities for the Initial Licensed Product
performed by SCOLR pursuant to the Initial Development Program after achievement
of the Pilot Study/FDA Meeting Milestone, which reimbursable costs are set forth
in Exhibit 4.4. For Additional Licensed Products and Additional Prescription
Licensed Products, the Additional Development Program and the Additional
Prescription Development Program, respectively, added to this Agreement by
amendment, shall specify the costs of SCOLR, if any, that would be reimbursed by
Wyeth.

 

  4.5 Ownership of Data. All information, data and results (including, without
limitation, all clinical and pre-clinical data) relating to the Licensed
Products (including, without limitation, to the safety, efficacy and/or
performance of the Licensed Products) generated during any Development Program
by either Wyeth or SCOLR shall be the exclusive property of Wyeth and SCOLR
shall execute such documents and perform such acts, at Wyeth’s expense, as may
be necessary to vest title thereto in Wyeth. SCOLR shall not, and shall not
authorize any Third Party to, use any such information, data or results without
Wyeth’s prior written consent, which consent may not be unreasonably withheld.
All other Know-How relating to any Development Program or any Licensed Product
generated during the Term of this Agreement shall be treated as follows:

 

  (i) Know-How independently developed, discovered, invented or otherwise
conceived by Wyeth, whether patentable or not, would be solely owned by Wyeth;

 

  (ii) Know-How independently developed, discovered, invented or otherwise
conceived by SCOLR, whether patentable or not, would be solely owned by SCOLR,
but would be licensed to Wyeth under Section 3.1.1; and

 

  (iii) Know-How jointly developed, discovered, invented or otherwise conceived
by the Parties, whether patentable or not, would be jointly owned by the
Parties, but SCOLR’s rights therein would be licensed to Wyeth under
Section 3.1.1.

 

5. MANUFACTURING AND COMMERCIALIZATION OF PRODUCTS; REGULATORY MATTERS.

 

  5.1 Manufacturing and Commercialization. Pursuant to the licenses granted to
Wyeth in Section 3.1, Wyeth shall have the exclusive right to (a) Manufacture,
itself or through Third Parties selected by Wyeth or both, Products, and
(b) Commercialize, itself or through Third Parties selected by Wyeth or both,
Products (including all ingredients and components thereof). Wyeth shall notify
SCOLR prior to having any Third Party Manufacture Product. Wyeth shall have sole
authority and responsibility in all matters relating to the Manufacture and
Commercialization of Products; provided, however, Wyeth shall use Commercially
Reasonable Efforts to Commercialize at least one (1) Licensed Product in those
countries where Wyeth has obtained Regulatory Approval for such Product. Wyeth
shall have no other diligence obligations with respect to the Manufacture or
Commercialization of Products.

 

Page 15



--------------------------------------------------------------------------------

  5.2 Regulatory Approvals. Wyeth shall file, in its name (except as set forth
below), and own all Regulatory Approval Applications and Regulatory Approvals
for Products where Wyeth, in its sole discretion, determines it is commercially
advantageous to do so. If requested by Wyeth, SCOLR shall file, at Wyeth’s
expense, an NDA with FDA for the Initial Licensed Product and at Wyeth’s further
request SCOLR shall transfer such NDA to Wyeth without any further compensation
for such transfer. Wyeth shall have the sole responsibility for communicating
with any Regulatory Authority regarding any Regulatory Approval Application or
any Regulatory Approval once granted. As reasonably requested by Wyeth from time
to time, SCOLR shall cooperate with Wyeth and provide support and assistance,
without additional charge to Wyeth, in Wyeth’s efforts to obtain and maintain
Regulatory Approvals for Products. In addition, SCOLR shall assign and transfer
to Wyeth all Regulatory Approval Applications and Regulatory Approvals granted
to, or applied for by, SCOLR or its Affiliates and shall provide hard copies of
all documentation relating thereto, including without limitation clinical
studies.

 

  5.3 Regulatory Reporting. Wyeth shall be solely responsible for filing all
reports required to be filed in order to maintain any Regulatory Approvals
granted for Products in the Territory, including, without limitation, adverse
drug experience reports (other than reports required to maintain Regulatory
Approvals for Products that are owned by SCOLR pursuant to the mutual agreement
of SCOLR and Wyeth). To the extent SCOLR has or receives any information
regarding any adverse drug experience which may be related to the use of any
Product, SCOLR shall immediately, and in no event later than three (3) calendar
days of receipt by SCOLR, provide Wyeth with all such information in English as
follows:

 

  a. Facsimile: [***]; or

 

  b. Overnight courier (only) to:

Global Safety Surveillance & Epidemiology

GSSE Triage Unit

Wyeth Research

Dock E

500 Arcola Road

Collegeville, Pennsylvania 19426

The Parties agree to meet after the Effective Date to establish a detailed
Safety Agreement outlining the responsibilities of each Party in connection with
collecting and reporting of adverse drug experiences including literature review
and associated reporting; adverse drug experience follow-up reporting;
preparation and submission of all safety reports to the regulatory authorities
as required by local laws and/or regulations in the Territory; global safety
database

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 16



--------------------------------------------------------------------------------

maintenance; product quality complaint handling; all interactions with health
authorities, including a formal process to adequately communicate urgent issues
regarding safety and labeling; periodic submissions; labeling modifications;
safety monitoring and detection; and safety measures (e.g., Dear Doctor Letter,
restriction on distribution) which will supersede this Section 5.3.

 

6. PAYMENTS.

 

  6.1 Effective Date Payment. Within ten (10) business days after the License
Effective Date, Wyeth shall pay to SCOLR Two Hundred Fifty Thousand Dollars
($250,000) as a research and development expense reimbursement payment.

 

  6.2 Additional Research and Development Expense Payments.

 

  6.2.1 Payments. Wyeth shall make the following additional research and
development expense reimbursement payments to SCOLR, each such payment being due
and payable thirty (30) days after the first occurrence of the corresponding
event (or, with respect to each event to be completed or accomplished by SCOLR,
thirty (30) days after receipt by Wyeth of notice from SCOLR, along with
reasonable substantiation, that such event has occurred for the first time):

 

EVENT

   PAYMENT

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 17



--------------------------------------------------------------------------------

Each of the payments set forth in the table above shall be payable only one
time, regardless of the number of times a specified event may occur, the number
of Products with respect to which the specified event may occur, and the number
of times with respect to any Product that the specified event may occur.

Notwithstanding any other provision of this Section 6.2, (i) if the event
specified in item 1 above of this Section 6.2.1 has not occurred on or prior to
[***], (ii) if the event specified in item 3 above of this Section 6.2.1 has not
occurred on or prior to [***] or (iii) if the event specified in item 4 above of
this Section 6.2.1 has not occurred on or prior to [***], then within thirty
(30) days after such date, Wyeth shall do one of the following: (A) prepay to
SCOLR the additional research and development expense payment set forth opposite
such event (which amount once pre-paid shall be non-refundable) or (B) provide
notice of termination of this Agreement pursuant to Section 10.6. For the
avoidance of doubt, Wyeth shall have the right in its sole and absolute
discretion to choose any one of the actions set forth in subparagraphs (A) and
(B) above. Further, for the avoidance of doubt, if Wyeth prepays any additional
research and development expense payment and if the event to which such
additional research and development expense payment relates subsequently occurs,
Wyeth shall receive full credit for the amount of such prepayment and deduct the
amount of such prepayment from any amount otherwise payable with respect to such
event.

 

  6.2.2 Additional Event Payments. In addition to the one-time payments set
forth in Section 6.2.1, Wyeth shall pay to SCOLR (a) a licensing fee in the
amount of $[***] upon adoption by the Parties of a final, fully-detailed
Development Program for each Licensed Product, other than the Initial Licensed
Product, pursuant to Section 4.2, and (b) a technology transfer fee in the
amount of $[***] upon successful completion of technology transfer, if required
by Wyeth, by SCOLR to Wyeth with respect to each Licensed Product, other than
the Initial Licensed Product. For the avoidance of doubt, all dosage forms of
products containing the same active ingredients shall be considered one Licensed
Product for purposes of the foregoing (e.g., if a product contains 100 mg of
ibuprofen as the only active ingredient and another product contains 200 mg of
ibuprofen as the only active ingredient, such products would together constitute
only one Licensed Product for purposes of the foregoing).

 

  6.2.3 Timing of Milestones. Wyeth shall use its Commercially Reasonable
Efforts to complete the milestones specified in item 4 of the table set forth

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 18



--------------------------------------------------------------------------------

in Section 6.2.1 in accordance with the Initial Development Program. SCOLR
acknowledges and agrees that Wyeth’s ability to complete the milestone specified
in item 4 of Section 6.2.1 and to carry out its other obligations under the
Initial Development Plan and under this Agreement is dependent on several
factors beyond Wyeth’s control, including performance by SCOLR of its
obligations under the Initial Development Program in a timely manner and
successful completion by SCOLR of the milestones specified in items 1 through 3
of Section 6.2.1 in accordance with the Initial Development Program in a timely
manner, and accordingly Wyeth shall not be liable to SCOLR for any failure by
Wyeth to perform such obligations to the extent resulting from SCOLR’s failure
to so perform. SCOLR further acknowledges and agrees that if SCOLR does not
perform its obligations under the Initial Development Program in a timely manner
or does not successfully complete the milestones specified in items 1 through 3
of Section 6.2.1 in accordance with the Initial Development Program in a timely
manner, it will be necessary to extend for a reasonable period of time the
timelines in the Initial Development Program.

 

  6.3 Royalties.

 

  6.3.1 Product Royalties. In consideration for the exclusive licenses granted
to Wyeth under Section 3.1.1 hereof, Wyeth shall pay to SCOLR quarterly
royalties in the amounts set forth below on Net Sales obtained by Wyeth, its
Affiliates and sublicensees from the sale of such Licensed Product during the
Royalty Period in countries where the Royalty Period has not ended, such
royalties to be calculated on a Licensed Product-by-Licensed Product basis:

 

Annual Net Sales

   Royalty Rate      

 

       [***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 19



--------------------------------------------------------------------------------

[***]

After the Royalty Period for a Licensed Product in a particular country (i.e.,
when the Royalty Period for a Licensed Product ends in a particular country), no
further royalties shall be payable in respect of sales of such Licensed Product
in such country (and sales of such Licensed Product in such country shall not be
included in the calculation of annual Net Sales of such Licensed Product for
purposes of determining the royalty due to SCOLR hereunder) and thereafter the
licenses granted to Wyeth under Section 3.1 with respect to such Licensed
Product in such country shall be fully paid-up, perpetual, irrevocable,
royalty-free licenses.

 

  6.3.2 Third Party Agreements.

 

  (a) Wyeth’s Third Party Agreements. Wyeth shall be solely responsible for all
obligations under its agreements with Third Parties existing as of the Execution
Date that relate to Licensed Products. If, during the term of this Agreement,
Wyeth desires to enter into any agreement with any Third Party in order to
obtain rights that are necessary to Research, Develop, Manufacture or
Commercialize Products meeting the Release Profile (a “Required Third Party
License”), or Wyeth desires to enter into any other agreement with any Third
Party in order to obtain other rights that may be desirable for the Research,
Development, Manufacture or Commercialization of Product (a “Desirable Third
Party License”), Wyeth shall notify SCOLR in writing of such desire. Wyeth shall
solely control the negotiation and procurement of any such agreement, but,
notwithstanding anything in this Agreement to the contrary, Wyeth shall not be
obligated to procure or enter into any such agreement. If Wyeth, its Affiliates
or its sublicensees enters into (i) any Required Third Party License, (ii) any
Desirable Third Party License with respect to any Additional Development Program
conducted by a Third Party in accordance with the procedures set forth in
Section 4.2 hereof, (iii) any Desirable Third Party License to which SCOLR has
consented (which consent shall not be unreasonably withheld or delayed) or
(iv) any agreement entered into by Wyeth pursuant to Section 7.2.3(b) or
Section 7.2.3(c) hereof, [***] of the royalties due to any Third Party under any
such agreement shall be deducted against and shall reduce the royalties due to
SCOLR pursuant to Section 6.3.1, provided that in no event shall the royalties
due to SCOLR for any year pursuant to Section 6.3.1 be reduced by more than
[***]. In the event that any reduction is limited by

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 20



--------------------------------------------------------------------------------

 

the proviso at the end of the immediately preceding sentence, Wyeth shall be
entitled to carry the unused portion of such reduction forward to subsequent
calendar years.

 

  (b) SCOLR’s Third Party Agreements. SCOLR shall be solely responsible for all
obligations under its agreements with Third Parties existing as of the Execution
Date that relate to Licensed Technology or Licensed Products. During the term of
this Agreement SCOLR shall not enter into any agreement with Third Parties
relating to Licensed Technology or Licensed Products or take any other action
that that could reasonably be expected to adversely affect the rights of Wyeth
under this Agreement.

 

  6.3.3 Market Exclusivity. On a country-by-country basis, in the event there is
not Market Exclusivity in any country where the Royalty Period has not yet
ended, the amount of any royalties otherwise payable by Wyeth pursuant to
Section 6.3.1 on Net Sales in such country shall be reduced by [***] during the
period for which there is not Market Exclusivity.

 

  6.3.4 Minimum Royalties. With respect to the [***] period during the Royalty
Period beginning on the date of the First Commercial Sale of the Initial
Licensed Product in the United States, Wyeth shall pay to SCOLR a minimum
royalty on Net Sales of all Licensed Products in the Territory during such [***]
period of [***]. With respect to each [***] period during the Royalty Period
thereafter up to the [***] anniversary of the date of the First Commercial Sale
of the Initial Licensed Product in the United States, Wyeth shall pay SCOLR a
minimum royalty on Net Sales of all Licensed Products in the Territory of [***].
In the event that Wyeth does not meet such minimum royalty requirement with
respect to such [***], Wyeth shall have the option to either make a payment to
SCOLR to satisfy such minimum royalty requirement (i.e., pay to SCLOR the
difference between such specified amount and the amount of royalties on Net
Sales of all Licensed Products in the Territory actually paid by Wyeth with
respect to such [***] or convert the exclusive licenses granted by SCOLR to
Wyeth under this Agreement to semi-exclusive licenses (i.e., SCOLR would be
permitted to grant a license under the Licensed Technology to one other Party to
commercialize Licensed Products), and if Wyeth either makes such payment or
converts such licenses to semi-exclusive licenses, Wyeth shall

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 21



--------------------------------------------------------------------------------

 

be deemed to have satisfied its obligations with respect to such minimum royalty
and SCOLR shall not have any further rights, remedies or recourse against Wyeth
in connection therewith. If Wyeth converts the exclusive licenses granted by
SCOLR to Wyeth under this Agreement to semi-exclusive licenses as set forth
above, then the amount of any royalties otherwise payable by Wyeth pursuant to
Section 6.3.1 on Net Sales shall be reduced by [***].

 

  6.4 Reports and Payments.

 

  6.4.1 Cumulative Royalties. The obligation to pay royalties under this
Agreement shall be imposed only once with respect to a single unit of a Licensed
Product regardless of how many Valid Claims included within the SCOLR Patents
would, but for this Agreement, be infringed by the Manufacture, use, import,
offer for sale or sale of such Licensed Product in the countries of such
Manufacture, use or sale.

 

  6.4.2 Royalty Statements and Payments. Wyeth, within [***] days after the end
of each quarter (as determined as set forth in Section 6.3.1), shall deliver to
SCOLR a report setting forth for such year the following information, on a
Licensed Product-by-Licensed Product basis: (a) the Net Sales of each Licensed
Product, (b) the basis for any adjustments to the royalty payable for the sale
of each Licensed Product, and (c) the royalty due hereunder for the sale of each
Licensed Product. No such reports shall be due for any Licensed Product before
the First Commercial Sale of such Licensed Product. The total royalty due for
the sale of Licensed Products during such quarter shall be remitted by Wyeth at
the time such report is made.

 

  6.4.3 Taxes and Withholding. All payments under this Agreement shall be made
without any deduction or withholding for or on account of any tax unless such
deduction or withholding is required by applicable laws or regulations. If Wyeth
is so required to deduct or withhold, Wyeth shall (i) promptly notify SCOLR of
such requirement, (ii) pay to the relevant authorities the full amount required
to be deducted or withheld promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against SCOLR, and (iii) promptly forward to SCOLR an official
receipt (or certified copy) or other documentation reasonably acceptable to
SCOLR evidencing such payment to such authorities.

 

  6.4.4 Currency. All amounts payable and calculations hereunder shall be in
United States dollars. As applicable, Net Sales and any royalty deductions shall
be translated into United States dollars in accordance with Wyeth’s customary
and usual translation procedures, consistently applied. If, due to restrictions
or prohibitions imposed by national or international authority, payments cannot
be made as provided in this Article 6, the Parties shall

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 22



--------------------------------------------------------------------------------

 

consult with a view to finding a prompt and acceptable solution, and Wyeth shall
deal with such monies as SCOLR may lawfully direct at no additional
out-of-pocket expense to Wyeth.

 

  6.5 Maintenance of Records; Audits.

 

  6.5.1 Record Keeping. Wyeth shall keep and shall cause its Affiliates to keep
accurate books and accounts of record in connection with the sale of Products,
in sufficient detail to permit accurate determination of all figures necessary
for verification of royalties to be paid hereunder. Wyeth and its Affiliates
shall maintain such records for a period of at least three (3) years after the
end of the calendar year in which they were generated.

 

  6.5.2 Audits. Upon thirty (30) days prior written notice from SCOLR, Wyeth
shall permit an independent certified public accounting firm of nationally
recognized standing selected by SCOLR and reasonably acceptable to Wyeth, to
examine, at SCOLR’s sole expense, the relevant books and records of Wyeth and
its Affiliates as may be reasonably necessary to verify the accuracy of the
reports submitted by Wyeth pursuant to Section 6.4.2 and the payment of
royalties hereunder. An examination by SCOLR under this Section 6.5.2 shall
occur not more than once in any calendar year and shall be limited to the
pertinent books and records for any calendar year ending not more than three
(3) years before the date of the request. The accounting firm shall be provided
access to such books and records at Wyeth’s facilities where such books and
records are normally kept and such examination shall be conducted during Wyeth’s
normal business hours. Wyeth may require the accounting firm to sign a standard
non-disclosure agreement before providing the accounting firm access to Wyeth’s
facilities or records. Upon completion of the audit, the accounting firm shall
provide both Wyeth and SCOLR a written report disclosing whether the reports
submitted by Wyeth pursuant to Section 6.4.2 are correct or incorrect, whether
the royalties paid are correct or incorrect, and, in each case, the specific
details concerning any discrepancies. No other information shall be provided to
SCOLR.

 

  6.5.3 Underpayments/Overpayments. If such accounting firm correctly concludes
that additional royalties were due to SCOLR, Wyeth shall pay to SCOLR the
additional royalties within thirty (30) days of the date Wyeth receives such
accountant’s written report so correctly concluding. If such underpayment
exceeds five percent (5%) of the royalties that were to be paid to SCOLR, Wyeth
also shall reimburse SCOLR for the out-of-pocket expenses incurred in conducting
the audit. If such accounting firm correctly concludes that Wyeth overpaid
royalties to SCOLR, SCOLR shall refund such overpayments to Wyeth, within thirty
(30) days of the date SCOLR receives such accountant’s report so correctly
concluding.

 

Page 23



--------------------------------------------------------------------------------

  6.5.4 Confidentiality. All financial information of Wyeth which is subject to
review under this Section 6.5 shall be deemed to be Wyeth’s Confidential
Information subject to the provisions of Article 8 hereof, and SCOLR shall not
disclose such Confidential Information to any Third Party or use such
Confidential Information for any purpose other than verifying payments to be
made by Wyeth to SCOLR hereunder.

 

7. INTELLECTUAL PROPERTY.

 

  7.1 Inventions. SCOLR shall promptly report to Wyeth in writing all SCOLR
Know-How invented, created or made during the term of this Agreement, whether
invented, created or made solely or jointly and whether patentable or not,
including without limitation any SCOLR Know-How invented, created or made during
the performance of the Development Program. Subject to the provisions of
Articles 3 and 4, a Party shall own all inventions made solely by employees of
such Party (or by employees of such Party and employees of a Third Party) and
shall jointly own with the other Party any invention made jointly by employees
of both Parties. All determinations of inventorship under this Agreement shall
be made in accordance with United States Federal Patent Law and, are expressly
subject to pre-existing intellectual property rights of the Parties that have
been established, filed and perfected.

 

  7.2 Patent Rights.

 

  7.2.1 Filing, Prosecution and Maintenance of Patent Rights.

 

  (a)

SCOLR’s Patent Rights. SCOLR shall use its Commercially Reasonable Efforts to
prepare, file, prosecute and maintain, throughout the world, all of the SCOLR
Patent Rights. SCOLR shall give Wyeth an opportunity to review and comment upon
the text of such applications before filing, shall consult with Wyeth with
respect to such applications, and shall supply Wyeth with a copy of such
applications as filed, together with notice of its filing date and serial
number. SCOLR also shall keep Wyeth advised on the status of the prosecution of
all patent applications included within the SCOLR Patent Rights and the
maintenance of any patents included within the SCOLR Patent Rights and shall
consult with Wyeth and provide Wyeth with reasonable opportunity to comment on
all correspondence received from and all submissions to be made to any
government patent office or authority with respect to any such patent
application or patent. In addition, if SCOLR elects not to file a patent
application on SCOLR Know-How or to cease the prosecution or maintenance of any
SCOLR Patent Rights, SCOLR shall provide Wyeth with written notice immediately
upon the decision to not file or continue the prosecution of such patent
application or maintenance of such patent, but in any event SCOLR shall give
such notice to Wyeth

 

Page 24



--------------------------------------------------------------------------------

 

sufficiently in advance of any date on which rights would be lost to permit
Wyeth to take action necessary to retain such rights. In such event, SCOLR shall
permit Wyeth, at Wyeth’s sole discretion, to file or continue prosecution or
maintenance of any such SCOLR Patent Rights on SCOLR’s behalf and at Wyeth’s own
expense. If Wyeth elects to continue such prosecution or maintenance, SCOLR
shall execute such documents and perform such acts, at Wyeth’s expense, as may
be reasonably necessary to permit Wyeth to file, prosecute or maintain such
SCOLR Patent Rights and, upon Wyeth’s request, SCOLR shall assign to Wyeth all
of SCOLR’s right, title and interest in and to such SCOLR Patent Rights. In the
event that Wyeth continues the prosecution or maintenance of any SCOLR Patent
Rights pursuant to this Section 7.2.1(a), then Wyeth shall no longer be
obligated to pay to SCOLR any royalty payments under any such SCOLR Patents.

 

  (b) Joint Patent Rights. After the License Effective Date, Wyeth shall have
the first right to prepare, file, prosecute and maintain Joint Patent Rights
throughout the world at Wyeth’s cost and expense. Wyeth shall give SCOLR an
opportunity to review the text of the applications before filing, shall consult
with SCOLR with respect thereto, and shall supply SCOLR with a copy of the
applications as filed, together with notice of its filing date and serial
number. Wyeth shall keep SCOLR advised of the status of the actual and
prospective patent filings (including, without limitation, the grant of any
Joint Patent Rights), and shall provide advance copies of any official
correspondence related to the filing, prosecution and maintenance of such patent
filings. If Wyeth elects not to file a patent application for any Joint Patent
Right or to cease the prosecution or maintenance of any Joint Patent Right,
Wyeth shall provide SCOLR with written notice immediately upon the decision to
not file or continue the prosecution of such patent application or maintenance
of such patent, but in any event SCOLR shall give such notice to Wyeth
sufficiently in advance of any date on which rights would be lost to permit
Wyeth to take action necessary to retain such rights. In such event, Wyeth shall
permit SCOLR, at SCOLR’s sole discretion, to file or continue prosecution or
maintenance of any Joint Patent Rights on Wyeth’s behalf and at SCOLR’s own
expense. If SCOLR elects to continue such prosecution or maintenance, Wyeth
shall execute such documents and perform such acts, at SCOLR’s expense, as may
be reasonably necessary to permit SCOLR to file, prosecute or maintain such
Joint Patent Rights.

 

  7.2.2 Enforcement of Patent Rights.

 

  (a)

Notice. If either Wyeth or SCOLR becomes aware of any

 

Page 25



--------------------------------------------------------------------------------

 

infringement, anywhere in the world, of any issued patent within the Licensed
Technology or the Joint Patent Rights, it shall notify the other Party in
writing to that effect. Any such notice shall include evidence to support an
allegation of infringement by such Third Party.

 

  (b) SCOLR Patent Rights. Subject to Section 7.2.2(c), SCOLR shall have the
right, but not the obligation, to take action to obtain a discontinuance of
infringement or bring suit against a Third Party infringer of the SCOLR Patent
Rights within three (3) months from the date of notice. SCOLR shall bear all the
expenses of any suit brought by it claiming infringement of any SCOLR Patent
Rights. If, after the expiration of the three (3) month period, SCOLR has not
obtained a discontinuance of infringement of the SCOLR Patent Rights, filed suit
against any such Third Party infringer of the SCOLR Patent Rights, or provided
Wyeth with information and arguments demonstrating to Wyeth’s reasonable
satisfaction that there is insufficient basis for the allegation of such
infringement of SCOLR Patent Rights, then Wyeth shall have the right, but not
the obligation, to bring suit against such Third Party infringer of the SCOLR
Patent Rights and to join SCOLR as a party plaintiff, provided that Wyeth shall
bear all the expenses of such suit. SCOLR shall cooperate with Wyeth in any such
suit for infringement of SCOLR Patent Rights brought by Wyeth against a Third
Party, and shall have the right to consult with Wyeth and to participate in and
be represented by independent counsel in such litigation at its own expense.
Wyeth shall incur no liability to SCOLR as a consequence of such litigation or
any unfavorable decision resulting therefrom, including any decision holding any
of the SCOLR Patent Rights invalid or unenforceable. Any recoveries obtained by
either Party as a result of any proceeding against a Third Party infringer shall
first be used to reimburse each Party for all litigation costs in connection
with such litigation paid by that Party and second any remainder shall be deemed
Net Sales made in the calendar year when such recoveries are received and SCOLR,
pursuant to Section 6.2.2 hereof, shall receive an amount equal to the royalty
due on such Net Sales and Wyeth shall receive the balance of such remainder;
provided, however, that if Wyeth brings suit against such Third Party infringer
pursuant to this Section 7.2.2(b) because SCOLR does not, Wyeth shall retain the
entire recovery.

 

  (c)

Joint Patent Rights. With respect to any notice of a Third Party infringer of
the Joint Patent Rights, the Parties shall meet as soon as reasonably
practicable to discuss such infringement and determine an appropriate course of
action. Wyeth shall have the first right but not the obligation to bring an
action against such

 

Page 26



--------------------------------------------------------------------------------

 

Third Party infringer and to control such litigation. SCOLR shall cooperate with
Wyeth, at Wyeth’s expense, in any such suit brought by Wyeth and to participate
in and be represented by independent counsel in such litigation at its own
expense. Wyeth shall incur no liability to SCOLR as a consequence of such
litigation or any unfavorable decision resulting therefrom, including any
decision holding any Joint Patent Right invalid or unenforceable. Any recoveries
obtained by Wyeth shall first be used to reimburse Wyeth for all litigation
costs in connection with such litigation and second any remainder shall be
shared equally by the Parties. If Wyeth elects not to take action against a
Third Party infringer of the Joint Patent Rights and SCOLR elects to bring an
action, then Wyeth shall cooperate, at SCOLR’s expense, in such action. SCOLR
shall incur no liability to Wyeth as a consequence of such litigation or any
unfavorable decision resulting therefrom, including any decision holding any
Joint Patent Right invalid or unenforceable. If SCOLR brings suit against such
Third Party infringer pursuant to this Section 7.2.2(c) because Wyeth elects not
to bring such action, SCOLR shall retain the entire recovery.

 

  7.2.3 Infringement and Third Party Licenses.

 

  (a) Infringement of Third Party Patents - Course of Action. If the making,
having made, importing using, distributing, marketing, promoting, offering for
sale or selling any Product is alleged by a Third Party to infringe a Third
Party’s patent, the Party becoming aware of such allegation shall promptly
notify the other Party. Additionally, if either Party determines that, based
upon the review of a Third Party’s patent or patent application or other
intellectual property rights, it may be desirable to obtain a license from such
Third Party with respect thereto so as to avoid any potential suit between
either Party and such Third Party, such Party shall promptly notify the other
Party of such determination.

 

  (b)

Wyeth Option to Negotiate. Subject to Section 7.2.3(c), in the event that a
Party, pursuant to Section 7.2.3(a), notifies the other Party that it has
determined that it is necessary or desirable to obtain a license under one or
more patents or patent applications or other intellectual property rights owned
or controlled by a Third Party (collectively, “Third Party IP Rights”), which
Third Party IP Rights (i) relate directly to the Products and (ii) if valid and
issued, would, in the absence of a license from such Third Party, be infringed
by the manufacture, use, importation or sale of any of the foregoing or of any
Product, Wyeth shall have the first right, but not the obligation to negotiate
and enter into an agreement with such Third Party, whereby Wyeth is granted a
license, under such

 

Page 27



--------------------------------------------------------------------------------

 

Third Party IP Rights, permitting Wyeth to practice such Third Party IP Rights
in connection with the manufacture, use, importation and sale of Products and
the performance of any obligations or the exercise of any rights by a Party
under this Agreement.

 

  (c) Third Party Infringement Suit. If a Third Party sues a Party (the “Sued
Party”) alleging that the Sued Party’s, the Sued Party’s Affiliates’ or the Sued
Party’s sublicensees’ Research, Development, Manufacture or Commercialization of
any Product during the term of and pursuant to this Agreement infringes or shall
infringe said Third Party’s patent, then upon the Sued Party’s request and in
connection with the Sued Party’s defense of any such Third Party infringement
suit, the other Party shall provide reasonable assistance to the Sued Party for
such defense. If Wyeth is the Sued Party, SCOLR shall provide reasonable
assistance to Wyeth in the defense, shall have the right to consult with Wyeth
and participate in and be represented by independent counsel in the relevant
litigation at its own expense. Wyeth shall not incur any liability to the SCOLR
as a consequence of such litigation or any unfavorable decision resulting
therefrom. The Parties agree to share all litigation expenses including
settlement costs, royalties paid in settlement of the Third Party infringement
suit and the payment of any damages to the Third Party. If Wyeth is the Sued
Party, then Wyeth shall receive a credit in the amount of SCOLR’s fifty percent
(50%) share of such litigation expenses which credit shall be applied to
royalties due to SCOLR under Section 6.3.1., provided that in no event shall the
royalties due to SCOLR for any year pursuant to Section 6.3.1 be reduced by more
than fifty percent (50%). Any portion of the credit not utilized due to the
limitations of the preceding sentence shall be carried over and credited to
future royalty payments. Fifty percent (50%) of the royalties due to any Third
Party under any such settlement of said Third Party infringement suit shall be
deducted against and shall reduce the royalties due to SCOLR pursuant to
Section 6.3.1, provided that in no event shall the royalties due to SCOLR for
any year pursuant to Section 6.3.1 be reduced by more than fifty percent (50%).
If SCOLR is the Sued Party, Wyeth shall reimburse SCOLR for its fifty percent
(50%) share of such litigation expenses, which reimbursement will be made
pursuant to invoices submitted by SCOLR to Wyeth no more than once per calendar
quarter.

 

  7.2.4

Patent Certifications. Each Party shall immediately give written notice to the
other of any certification of which it becomes aware filed pursuant to 21 U.S.C.
§ 355(b)(2)(A), or § 355(j)(2)(A)(vii) (or any amendment or successor statute
thereto) claiming that any SCOLR Patent Right covering

 

Page 28



--------------------------------------------------------------------------------

 

any product is invalid or that infringement shall not arise from the
manufacture, use or sale of such product by a Third Party (a “Paragraph IV
Certification”). Notwithstanding any provision of this Agreement to the
contrary, in the event that SCOLR has failed to bring an infringement action
against such Third Party at least twenty-one (21) days prior to expiration of
the forty five (45) day period set forth in 21 U.S.C. §355(c)(3)(c) (or any
amendment or successor statute thereto), then Wyeth shall have the right to
bring such an infringement action, in its sole discretion and at its own
expense, in its own name or in the name of SCOLR. At Wyeth’s request, SCOLR
shall, at its own expense, provide Wyeth reasonable assistance to conduct such
infringement action, including, without limitation, causing the execution of
such legal documents as Wyeth may deem necessary for the prosecution of such
action. Wyeth shall incur no liability to SCOLR as a consequence of such
litigation or any unfavorable decision resulting therefrom, including any
decision holding any of the SCOLR Patent Rights invalid or unenforceable. In the
event that Wyeth recovers any sums in such litigation by way of damages or in
settlement thereof, such recoveries shall be allocated between the Parties as
provided in Section 7.2.2(b) hereof.

 

  7.2.5 Patent Term Restoration. The Parties hereto shall cooperate with each
other in obtaining patent term restoration or its equivalent in the world where
applicable to SCOLR Patent Rights and Joint Patent Rights. If elections with
respect to obtaining such patent term restoration are to be made, Wyeth shall
make such election and SCOLR shall abide by such election.

 

  7.3 Trademarks. Wyeth shall, in its sole discretion, select and own all
Product-related Trademarks, trade dress and Copyrights and names to be used in
connection with the marketing, advertising, promotion, sale and offering for
sale of any Product hereunder. SCOLR shall neither use nor seek to register,
anywhere in the world, any trademarks which are confusingly similar to any
Trademark or any other trademarks, trade names, trade dress or logos used by or
on behalf of Wyeth, its Affiliates or sublicensees in connection with any
Product. To the extent permissible by applicable law, Product outer packaging
(ie the carton or box) shall make appropriate references to SCOLR or this
Agreement. SCOLR agrees that the words “Licensed from SCOLR Pharma Inc.” or
“CDT®” Technology licensed from SCOLR Pharma Inc.” are approved by SCOLR for
such use and that any significant deviations from such language shall be
submitted to SCOLR for approval prior to use by Wyeth. SCOLR hereby grants to
Wyeth an exclusive, royalty-free license to use any of SCOLR Trademarks and
Copyrights in connection with the Manufacture and Commercialization of Products.
All use of such SCOLR Trademarks and Copyrights (other than use in the
statements set forth above) by Wyeth shall be subject to SCOLR’s trademark usage
guidelines, and all goodwill associated therewith, shall inure to the benefit of
SCOLR.

 

Page 29



--------------------------------------------------------------------------------

8. CONFIDENTIALITY.

 

  8.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, for the term
of this Agreement and for five (5) years thereafter, each Party (the “Receiving
Party”), receiving any Confidential Information of the other Party (the
“Disclosing Party”) hereunder shall keep such Confidential Information
confidential and shall not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement except for Confidential Information that the Receiving Party can
establish:

 

  (a) was already known by the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party and such
Receiving Party has documentary evidence to that effect;

 

  (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

  (c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of this confidentiality
obligation;

 

  (d) was disclosed to that Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

  (e) was independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect.

 

  8.2 Authorized Disclosure and Use.

 

  8.2.1 Disclosure. Notwithstanding the foregoing Section 8.1, each Party may
disclose Confidential Information belonging to the other Party to the extent
such disclosure is reasonably necessary to:

 

  (a) file or prosecute patent applications covering Joint Know-How as
contemplated by this Agreement,

 

  (b) prosecute or defend litigation,

 

  (c) exercise rights hereunder provided such disclosure is covered by terms of
confidentiality similar to those set forth herein, and

 

  (d) comply with applicable governmental laws and regulations.

 

Page 30



--------------------------------------------------------------------------------

In the event a Party shall deem it necessary to disclose pursuant to this
Section 8.2.1, Confidential Information belonging to the other Party, the
Disclosing Party shall to the extent possible give reasonable advance notice of
such disclosure to the other Party and take reasonable measures to ensure
confidential treatment of such information.

 

  8.2.2 Use. Notwithstanding the foregoing Section 8.1, Wyeth shall have the
right to use SCOLR’s Confidential Information in carrying out its
responsibilities under this Agreement in the Research, Development, Manufacture
and Commercialization of Products.

 

  8.3 SEC Filings. Either Party may disclose the terms of this Agreement to the
extent required, in the reasonable opinion of such Party’s legal counsel, to
comply with applicable laws, including, without limitation, the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”). Notwithstanding the foregoing, before disclosing this Agreement or
any of the terms hereof pursuant to this Section 8.3, the Parties shall consult
with one another on the terms of this Agreement to be redacted in making any
such disclosure. If a Party discloses this Agreement or any of the terms hereof
in accordance with this Section 8.3, such Party agrees, at its own expense, to
seek confidential treatment of portions of this Agreement or such terms, as may
be reasonably requested by the other Party.

 

  8.4 Public Announcements; Publications.

 

  8.4.1 Coordination. SCOLR and Wyeth shall, from time to time, and at the
request of the other Party discuss and agree on the general information content
relating to this Agreement which may be publicly disclosed, provided, however,
Wyeth, subject to Section 8.4.2 below, shall have no obligation to consult with
SCOLR with respect to any scientific publication or public announcement
concerning its Research, Development, Manufacturing or Commercialization
activities with respect to Products under this Agreement. The Parties shall
agree upon a mutually satisfactory press release announcing the transaction set
forth in this Agreement.

 

  8.4.2

Announcements. Except as may be expressly permitted under Section 8.3,
Section 8.4.3 or as may be appropriate for Wyeth to make in connection with its
Research, Development, Manufacturing or Commercialization activities as
contemplated hereunder, neither Party shall make any public announcement
regarding this Agreement or the Research, Development, Manufacture or
Commercialization of Products without the prior written approval of the other
Party. For the sake of clarity, nothing in this Agreement shall prevent Wyeth
from making any scientific publication or public announcement concerning its
Research, Development, Manufacturing or Commercialization activities with
respect to Products under this Agreement, provided, however, that Wyeth shall
not

 

Page 31



--------------------------------------------------------------------------------

 

disclose any of SCOLR’s Confidential Information in any such publication or
announcement without obtaining SCOLR’s prior written consent to do so.

 

  8.4.3 Publications. During the term of this Agreement, SCOLR shall submit to
Wyeth for review and approval all proposed scientific and medical publications
and public presentations relating to the Licensed Technology, for review in
connection with preservation of exclusive Patent Rights or to determine whether
any of Wyeth’s Confidential Information should be modified or deleted. Written
copies of such proposed publications and presentations shall be submitted to
Wyeth no later than sixty (60) days before submission for publication or
presentation and Wyeth shall provide its comments with respect to such
publications and presentations within thirty (30) business days of its receipt
of such written copy. The review period may be extended for an additional
fifteen (15) days in the event Wyeth can demonstrate reasonable need for such
extension including, but not limited to, the preparation and filing of patent
applications. By mutual agreement, this period may be further extended. SCOLR
and Wyeth shall each comply with standard academic practice regarding authorship
of scientific publications and recognition of contribution of other parties in
any publications relating to Products. Wyeth acknowledges that nothing in this
Agreement restricts SCOLR’s right to publish materials outside the scope of
Wyeth Confidential Information and the SCOLR Know-How and the Joint Know-How.

 

9. REPRESENTATIONS AND WARRANTIES.

 

  9.1 Representations and Warranties of Each Party. Each of SCOLR and Wyeth
hereby represents, warrants, and covenants to the other Party hereto as follows:

 

  (a) it is a corporation duly organized and validly existing under the laws of
the state or other jurisdiction of its incorporation or formation;

 

  (b) the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate action and does not require
any shareholder action or approval;

 

  (c) it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

 

  (d) the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and shall not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement affecting a product or other agreement or instrument binding or
affecting it or its property; (ii) the provisions of its charter or operative
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which any of its property is
bound; and

 

Page 32



--------------------------------------------------------------------------------

  (e) it shall at all times comply with all applicable material laws and
regulations relating to its activities under this Agreement.

 

  9.2 Additional Representations and Warranties of SCOLR. In addition to the
representations and warranties made by SCOLR elsewhere in this Agreement, SCOLR
hereby represents, warrants, and covenants to Wyeth that:

 

  (a) as of the Execution Date, the Licensed Technology is existing and is not
invalid or unenforceable, in whole or in part;

 

  (b) it has and shall have the full right, power and authority to grant all of
the right, title and interest in the licenses granted under this Agreement;

 

  (c) except as disclosed in Exhibit 9.2(c), as of the Execution Date, no Third
Party has any right, title or interest in or to any of the Licensed Technology
or the SCOLR Trademarks and Copyrights;

 

  (d) except as disclosed in Exhibit 9.2(d), it is the sole and exclusive owner
of the Licensed Technology and the SCOLR Trademarks and Copyrights existing as
of the Execution Date, all of which is free and clear of any liens, charges and
encumbrances, and, with respect to such Licensed Technology or the SCOLR
Trademarks and Copyrights, SCOLR has the right to grant to Wyeth those licenses
granted in Section 3.1 hereof and Wyeth’s use of such SCOLR Trademarks and
Copyrights does not infringe the rights of any Third Party;

 

  (e) except as set forth in Exhibit 9.2(e) attached hereto, none of the
Licensed Technology is subject to any funding agreement with any government or
government agency;

 

  (f) to the best of its knowledge, the practice of the Licensed Technology, and
the Research, Development, Manufacture and Commercialization of any Product,
each as of the Execution Date, do not infringe any issued patents owned or
possessed by any Third Party;

 

  (g) to the best of its knowledge, as of the Execution Date, there are no Third
Party pending patent applications which are not included in the SCOLR Patent
Rights by virtue of a license to SCOLR (under which a sublicense to Wyeth is
granted pursuant to this Agreement) and, if issued, would cover the Research,
Development, Manufacture or Commercialization of any Product;

 

  (h) as of the Execution Date, there are no pending suits, claims, judgments or
settlements against or owed by SCOLR or, to the best of its knowledge,
threatened claims, in either case relating to the Licensed Technology or the
SCOLR Trademarks and Copyrights;

 

Page 33



--------------------------------------------------------------------------------

  (i) Exhibit 9.2(i) sets forth all Regulatory Approval Applications and
Regulatory Approvals granted to, or applied for by, SCOLR or any of its
Affiliates, with respect to Products; and

 

  (j) during the term of this Agreement it shall not diminish the rights under
the Licensed Technology granted to Wyeth hereunder, including without
limitation, by not committing or permitting any actions or omissions which would
cause the breach of any agreements between itself and Third Parties which
provide for intellectual property rights applicable to the Research,
Development, Manufacture or Commercialization of any Product, and that it shall
provide Wyeth promptly with notice of any such alleged breach, and that, as of
the Execution Date, it is in compliance in all material respects with any
agreements with Third Parties relating to the Licensed Technology.

On the License Effective Date, SCOLR shall deliver to Wyeth a certification,
signed by an authorized representative of SCOLR, that as of the License
Effective Date the representations and warranties set forth in this Section 9.2
remain true and accurate as if the representations and warranties made as of the
Execution Date were made as of the License Effective Date.

 

  9.3 Representation by Legal Counsel. Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

 

  9.4 No Inconsistent Agreements. Neither Party has in effect and after the
Execution Date neither Party shall enter into any oral or written agreement or
arrangement that would be inconsistent with its obligations under this
Agreement.

 

  9.5 Disclaimer. THE FOREGOING WARRANTIES OF EACH PARTY ARE IN LIEU OF ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND
DISCLAIMED.

 

10. GOVERNMENT APPROVALS; TERM AND TERMINATION.

 

  10.1

HSR Filing. Promptly after the Execution Date, Wyeth shall determine whether any
HSR Filing is required in connection with the grant of the exclusive licenses
granted by SCOLR to Wyeth under this Agreement. To the extent Wyeth determines
it to be necessary, each of SCOLR and Wyeth shall, within fifteen

 

Page 34



--------------------------------------------------------------------------------

 

(15) days after the Execution Date (or such later time as may be agreed to in
writing by the Parties), file with the United States Federal Trade Commission
and the Antitrust Division of the United States Department of Justice, any HSR
Filing required of it under the HSR Act with respect to the transactions
contemplated hereby. The Parties shall cooperate with one another to the extent
necessary in the preparation of any such HSR Filing. The Parties further agree
to co-operate and use their Commercially Reasonable Efforts to obtain prompt
termination of any waiting period under the HSR Act (including any extension of
the initial thirty (30) day waiting period with respect to the transactions
contemplated by this Agreement) in the antitrust clearance process and to
furnish promptly to the Federal Trade Commission and the Antitrust Division of
the Department of Justice any additional information reasonably requested by
either of them in connection with such filings. Each Party shall be responsible
for its own costs, expenses, and filing fees associated with any HSR Filing,
provided, however, that Wyeth shall be solely responsible for any fees (other
than penalties that may be incurred as a result of actions or omissions on the
part of SCOLR) required to be paid to any government agency in connection with
making any such HSR filing.

 

  10.2 Other Government Approvals. SCOLR and Wyeth shall cooperate and use
respectively all reasonable efforts to make all registrations, filings and
applications, to give all notices and to obtain as soon as practicable all
governmental or other consents, transfers, approvals, orders, qualifications
authorizations, permits and waivers, if any, and to do all other things
necessary or desirable for the consummation of the transactions as contemplated
hereby.

 

  10.3 Term. The term of this Agreement shall commence on the Execution Date and
extend, unless this Agreement is terminated earlier in accordance with this
Section 10, on a Licensed Product-by-Licensed Product and country-by-country
basis until the end of the Royalty Period with respect to the sale of such
Licensed Product in such country. Notwithstanding anything herein to the
contrary but subject to Section 10.7.2, at the end of the Royalty Period for a
Licensed Product in any country, the licenses granted by SCOLR to Wyeth under
Section 3.1 shall be fully paid-up, perpetual, irrevocable, royalty-free
licenses with respect to such Licensed Product in such country, and at the end
of all Royalty Periods for all Licensed Products in all countries, the licenses
granted by SCOLR to Wyeth under Section 3.1 shall be fully paid-up, perpetual,
irrevocable, royalty-free worldwide licenses.

 

  10.4

Termination Upon HSR Denial. In the event that the Parties make an HSR Filing
under Section 10.1 hereof, this Agreement shall terminate (a) at Wyeth’s option,
immediately upon notice to SCOLR, in the event that the United States Federal
Trade Commission or the United States Department of Justice shall seek a
preliminary injunction under the HSR Act against SCOLR and Wyeth to enjoin the
transactions contemplated by this Agreement, (b) at the election of either
Party, immediately upon notice to the other Party, in the event that the United
States Federal Trade Commission or the United States Department of Justice shall
obtain a preliminary injunction under the HSR Act against SCOLR and Wyeth to

 

Page 35



--------------------------------------------------------------------------------

 

enjoin the transactions contemplated by this Agreement, or (c) at the election
of either Party, immediately upon notice to the other Party, in the event that
the HSR Clearance Date shall not have occurred on or prior to one hundred eighty
(180) days after the effective date of the HSR Filing. Notwithstanding the
foregoing, this Section 10.4 shall not apply in the event that Wyeth determines
that an HSR Filing is not required.

 

  10.5 Termination for Cause. Except as set forth in Section 4.1, this Agreement
may be terminated effective immediately by written notice by either Party at any
time during the term of this Agreement for material breach by the other Party,
which breach remains uncured for [***], measured from the date written notice of
such breach is given to the breaching Party, provided, however, that if such
breach is not susceptible of cure within the stated period and the breaching
Party uses diligent good faith efforts to cure such breach, the stated period
shall be extended by an additional ninety (90) days.

 

  10.6 Termination by Wyeth. Prior to the First Commercial Sale of the first
Licensed Product in any country, Wyeth shall have the right, exercisable upon
[***] days prior written notice to SCOLR, to terminate this Agreement either
(i) in its entirety, or (ii) on a Licensed Product-by-Licensed Product and
country-by-country basis. After the First Commercial Sale of the first Licensed
Product in any country, Wyeth shall have the right, exercisable upon six
(6) months prior written notice to SCOLR, to terminate this Agreement either
(i) in its entirety, or (ii) on a Licensed Product-by-Licensed Product or
country-by-country basis.

 

  10.7 Effects of Termination.

 

  10.7.1 Effect of Termination by Wyeth for Cause. If Wyeth terminates this
Agreement pursuant to Section 10.5:

 

  (a) all licenses granted by SCOLR to Wyeth shall become fully paid up,
irrevocable, perpetual, royalty-free, worldwide licenses; and

 

  (b) SCOLR shall have no right to receive royalties or any other payments which
may result from the sale of any Product, the occurrence of any event or the
conduct of any activity after the effective date of such termination, provided,
however, that SCOLR shall remain entitled to receive any payments that accrued
before the effective date of such termination.

 

  10.7.2 Effect of Termination by SCOLR for Cause or by Wyeth Without Cause. If
SCOLR terminates this Agreement pursuant to Section 10.5, all licenses granted
by SCOLR to Wyeth hereunder shall automatically terminate. If Wyeth terminates
this Agreement pursuant to Section 10.6 hereof with respect to a particular
Licensed Product and a particular country or countries, all licenses granted
hereunder with respect to such Licensed Product and such country or countries
shall automatically

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 36



--------------------------------------------------------------------------------

 

terminate. If Wyeth terminates this Agreement in its entirety pursuant to
Section 10.6, all licenses granted by SCOLR to Wyeth hereunder shall
automatically terminate.

 

  10.8 Survival of Certain Obligations. Expiration or termination of the
Agreement shall not relieve the Parties of any obligation accruing before such
expiration or termination, and the provisions of Articles 8, 11 and 12 and
Sections 6.5, 7.1, 7.2.1(b), 7.2.1(c), 7.2.2(c), 7.3, 10.7, 10.8 and 10.9 shall
survive the expiration or termination of the Agreement. Any expiration or early
termination of this Agreement shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement before
termination, including, without limitation, the obligations to pay royalties for
Licensed Products sold before such termination.

 

  10.9 Provision for Insolvency.

 

  10.9.1 Termination. This Agreement may be terminated by written notice by
Wyeth at any time during the term of this Agreement upon the declaration by a
court of competent jurisdiction that SCOLR is bankrupt and, pursuant to the U.S.
Bankruptcy Code or applicable law outside the United States, SCOLR’s assets are
to be liquidated, the filing or institution of bankruptcy, liquidation or
receivership proceedings (other than reorganization proceedings under Chapter 11
of the U.S. Bankruptcy Code or analogous provisions of applicable law outside
the United States), or upon an assignment of a substantial portion of the assets
for the benefit of creditors by SCOLR, or in the event a receiver or custodian
is appointed for SCOLR’s business, or if a substantial portion of SCOLR’s
business is subject to attachment or similar process; provided, however, that in
the case of any involuntary bankruptcy proceeding such right to terminate shall
only become effective if the proceeding is not dismissed within sixty (60) days
after the filing thereof. To the extent permitted by applicable law, the effect
of a termination under this Section 10.9.1 shall be as described in
Section 10.7.1.

 

  10.9.2

Effect on Licenses. All rights and licenses granted under or pursuant to this
Agreement by SCOLR to Wyeth are, for all purposes of Section 365(n) of Title 11
of the United States Code (“Title 11”) or analogous provisions of applicable law
outside the United States, licenses of rights to “intellectual property” as
defined in Title 11 or analogous provisions of applicable law outside the United
States. SCOLR agrees that Wyeth, as licensee of such rights under this Agreement
shall retain and may fully exercise all of its rights and elections under Title
11 or analogous provisions of applicable law outside the United States. SCOLR
agrees during the term of this Agreement to create and maintain current copies
or, if not amenable to copying, detailed descriptions or other appropriate
embodiments, to the extent feasible, of all such intellectual property. If a
case is commenced by or against SCOLR under Title 11 or

 

Page 37



--------------------------------------------------------------------------------

 

analogous provisions of applicable law outside the United States, SCOLR (in any
capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a trustee appointed under Title 11 or analogous
provisions of applicable law outside the United States) shall,

 

  (a) as Wyeth may elect in a written request, immediately upon such request:

 

  (i) perform all of the obligations provided in this Agreement to be performed
by SCOLR including, where applicable and without limitation, providing to Wyeth
portions of such intellectual property (including embodiments thereof) held by
SCOLR and such successors and assigns or otherwise available to them; or

 

  (ii) provide to Wyeth all such intellectual property (including all
embodiments thereof) held by SCOLR and such successors and assigns or otherwise
available to them; and

 

  (b) not interfere with the rights of Wyeth under this Agreement, or any
agreement supplemental hereto, to such intellectual property (including such
embodiments), including any right to obtain such intellectual property (or such
embodiments) from another entity.

 

  10.9.3 Rights to Intellectual Property. If a case under Title 11 or analogous
provisions of applicable law outside the United States is commenced by or
against SCOLR, and this Agreement is rejected as provided in Title 11 or
analogous provisions of applicable law outside the United States, and Wyeth
elects to retain its rights hereunder as provided in Title 11 or analogous
provisions of applicable law outside the United States, then SCOLR (in any
capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a trustee appointed under Title 11 or analogous
provisions of applicable law outside the United States) shall provide to Wyeth
all such intellectual property (including all embodiments thereof) held by SCOLR
and such successors and assigns, or otherwise available to them, immediately
upon Wyeth’s written request. Whenever SCOLR or any of its successors or assigns
provides to Wyeth any of the intellectual property licensed hereunder (or any
embodiment thereof) pursuant to this Section 10.9.3, Wyeth shall have the right
to perform the obligations of SCOLR hereunder with respect to such intellectual
property, but neither such provision nor such performance by Wyeth shall release
SCOLR from any such obligation or liability for failing to perform it. The
Parties hereto acknowledge and agree that all payments by Wyeth to SCOLR
hereunder, other than royalty payments pursuant to Section 6.3, do not
constitute royalties within the meaning of Bankruptcy Code §365(n) or relate to
licenses of intellectual property hereunder.

 

Page 38



--------------------------------------------------------------------------------

  10.9.4 Additional Rights. All rights, powers and remedies of Wyeth provided
herein are in addition to and not in substitution for any and all other rights,
powers and remedies now or hereafter existing at law or in equity (including,
without limitation, Title 11 or analogous provisions of applicable law outside
the United States) in the event of the commencement of a case under Title 11 or
analogous provisions of applicable law outside the United States by or against
SCOLR. Wyeth, in addition to the rights, power and remedies expressly provided
herein, shall be entitled to exercise all other such rights and powers and
resort to all other such remedies as may now or hereafter exist at law or in
equity (including, without limitation, Title 11 or analogous provisions of
applicable law outside the United States) in such event. The Parties agree that
they intend the foregoing rights to extend to the maximum extent permitted by
law, including, without limitation, for purposes of Title 11 or analogous
provisions of applicable law outside the United States:

 

  (a) the right of access to any intellectual property (including all
embodiments thereof) of SCOLR, or any Third Party with whom SCOLR contracts to
perform an obligation of SCOLR under this Agreement, and, in the case of the
Third Party, which is necessary for the Research, Development, Manufacture or
Commercialization of Products; and

 

  (b) the right to contract directly with any Third Party described in
10.9.4(a) to complete the contracted work.

 

11. INDEMNIFICATION AND INSURANCE.

 

  11.1 Indemnification by Wyeth. Wyeth shall indemnify, defend and hold harmless
SCOLR, each of its Affiliates, and each of their respective employees, officers,
directors and agents (each, a “SCOLR Indemnified Party”) from and against any
and all liability, loss, damage, expense (including reasonable attorneys’ fees
and expenses) and cost (collectively, a “Liability”) that the SCOLR Indemnified
Party may be required to pay to one or more Third Parties resulting from or
arising out of:

 

  (a) any claims of any nature, other than claims by Third Parties relating to
patent infringement or use of the SCOLR Trademarks and Copyrights, arising out
of the Research, Development, Manufacture or Commercialization of Product(s) by,
on behalf of, or under the authority of Wyeth (other than by any SCOLR
Indemnified Party); or

 

  (b) any Wyeth representation or warranty set forth herein being untrue in any
material respect when made;

except in each case, to the extent caused by the negligence or willful
misconduct of SCOLR or any SCOLR Indemnified Party.

 

Page 39



--------------------------------------------------------------------------------

  11.2 Indemnification by SCOLR. SCOLR shall indemnify, defend and hold harmless
Wyeth, its Affiliates, sublicensees, distributors and each of their respective
employees, officers, directors and agents (each, an “Wyeth Indemnified Party”)
from and against any and all Liabilities that the Wyeth Indemnified Party may be
required to pay to one or more Third Parties resulting from or arising out of:

 

  (a) any claims of any nature, other than claims by Third Parties relating to
patent infringement, arising out of the conduct of any activities by, on behalf
of, or under the authority of SCOLR (other than by Wyeth);

 

  (b) any claim arising out of the use by Wyeth of the SCOLR Trademarks and
Copyrights; or

 

  (c) any SCOLR representation or warranty set forth herein being untrue in any
material respect when made;

except in each case, to the extent caused by the negligence or willful
misconduct of Wyeth or any Wyeth Indemnified Party.

 

  11.3

Procedure. Each Party shall notify the other in the event it becomes aware of a
claim for which indemnification may be sought hereunder. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Party in respect of which indemnity may be sought pursuant to this Article 11,
such Party (the “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) in writing and the Indemnifying Party and Indemnified
Party shall meet to discuss how to respond to any claims that are the subject
matter of such proceeding. The Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. All such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. The Indemnifying Party shall not, without the
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which the Indemnified Party is, or
arising out of the same set of facts could have been, a party and indemnity
could have been

 

Page 40



--------------------------------------------------------------------------------

 

sought hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding.

 

  11.4 Insurance. Each Party further agrees to use Commercially Reasonable
Efforts to obtain and maintain, during the term of this Agreement, Commercial
General Liability Insurance, including Products Liability Insurance, with
reputable and financially secure insurance carriers to cover its indemnification
obligations under Sections 11.1 or 11.2, as applicable, or self-insurance, in
each case with limits of not less than [***] Dollars (US$[***]) per occurrence
and in the aggregate.

 

12. MISCELLANEOUS.

 

  12.1 Assignment. Neither this Agreement nor any interest hereunder shall be
assignable by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed, except a Party may
make such an assignment without the other Party’s consent to Affiliates or to a
successor to substantially all of the business of such Party to which this
Agreement relates, whether in merger, sale of stock, sale of assets or other
transaction. This Agreement shall be binding upon the successors and permitted
assigns of the Parties and the name of a Party appearing herein shall be deemed
to include the names of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement. Any assignment not
in accordance with this Section 12.1 shall be void.

 

  12.2 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 

  12.3 Force Majeure. Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control which it could not have avoided by the exercise
of reasonable diligence. It shall notify the other Party promptly should such
circumstances arise, giving an indication of the likely extent and duration
thereof, and shall use all Commercially Reasonable Efforts to resume performance
of its obligations as soon as practicable, provided, however, that neither Party
shall be required to settle any labor dispute or disturbance.

 

  12.4 Correspondence and Notices.

 

  12.4.1 Ordinary Notices. Correspondence, reports, documentation, and any other
communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered by hand, sent by facsimile
transmission (receipt verified), or by airmail to the employee or representative
of the other Party who is designated by such other Party to receive such written
communication.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 41



--------------------------------------------------------------------------------

  12.4.2 Extraordinary Notices. Extraordinary notices and other communications
hereunder (including, without limitation, any notice of force majeure, breach,
termination, change of address, etc.) shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
mailed by registered or certified mail (return receipt requested), postage
prepaid, or sent by nationally recognized express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice, provided, however, that notices of a change
of address shall be effective only upon receipt thereof):

All correspondence to Wyeth shall be addressed as follows:

Wyeth Consumer Healthcare

Five Giralda Farms

Madison, New Jersey 07940

Attn: Senior Vice President, Global New Products

Fax: [***]

with a copy to:

Wyeth

Five Giralda Farms

Madison, New Jersey 07940

Attn: General Counsel

Fax: [***]

All correspondence to SCOLR shall be addressed as follows:

SCOLR Pharma, Inc.

3625 132nd Avenue SE, Suite 300

Bellevue, Washington 98006

Attn: Attn: Alan Mitchel

Fax: [***]

with a copy to:

Peter J. Gluck, Esq.

GREENBERG TRAURIG, LLP

650 Town Center Drive, Suite 1700

Costa Mesa, California 92626

Fax: [***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 42



--------------------------------------------------------------------------------

  12.5 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

 

  12.6 Waiver. No provision of the Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

 

  12.7 Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement shall be construed as if such clause of portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as shall most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

 

  12.8 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

  12.9 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of New York, without regard to
conflict of law principles thereof.

 

  12.10 Entire Agreement of the Parties. This Agreement constitutes and contains
the complete, final and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, among the Parties
respecting the subject matter hereof and thereof.

 

  12.11 Independent Contractors. Both Parties are independent contractors under
this Agreement. Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party. Neither Party shall have any express or implied power to
enter into any contracts or commitments or to incur any liabilities in the name
of, or on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

  12.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement.

 

Page 43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the License Effective Date.

 

WYETH, acting through its

Wyeth Consumer Healthcare Division

    SCOLR PHARMA, INC. By  

/s/ John C. Incledon

    By  

/s/ Daniel O. Wilds

Name:   John C. Incledon     Name:   Daniel O. Wilds Title:  

Senior Vice President,

Global Business Development

    Title:   CEO & President

 

Page 44